Exhibit 10.1




FIRST LOAN MODIFICATION AGREEMENT
 
This First Loan Modification Agreement (this “First Loan Modification
Agreement”) is entered into as of September 30, 2009, by and between (i) SILICON
VALLEY BANK, a California corporation, with its principal place of business at
3003 Tasman Drive, Santa Clara, California 95054 and with a loan production
office located at One Newton Executive Park, Suite 200, 2221 Washington Street,
Newton, Massachusetts 02462 (“Bank”) and (ii)  WORLD ENERGY SOLUTIONS, INC., a
Delaware corporation with offices located at 446 Main Street, Worcester,
Massachusetts 01608, and WORLD ENERGY SECURITIES CORP., a Massachusetts
securities corporation with offices located at 446 Main Street, Worcester,
Massachusetts 01608 (individually and collectively, jointly and severally,
“Borrower”).


1.           DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of September 8, 2008,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of September 8, 2008, between Borrower and Bank (as amended, the “Loan
Agreement”).  Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.


2.           DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is secured
by the Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”).


Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.


3.           DESCRIPTION OF CHANGE IN TERMS.


A.           Modifications to Loan Agreement.


 
1
The Loan Agreement shall be amended by deleting the following, appearing as
Section 2.3(a) thereof, in its entirety:



“(a)           Interest Rate; Advances.  Subject to Section 2.3(b), (a) the
principal amount of the Revolving Line outstanding due to Advances made in
respect of Eligible Accounts shall accrue interest at a floating per annum rate
equal to the aggregate of the Prime Rate plus one and three-quarters of one
percentage point (1.75%), provided, however, during a Streamline Period, the
principal amount of the Revolving Line outstanding due to Advances made in
respect of Eligible Accounts shall accrue interest at a floating per annum rate
equal to the aggregate of the Prime Rate plus three-quarters of one percentage
point (0.75%); and (b) the principal amount of the Revolving Line outstanding
due to Advances made in respect of Eligible Retail Backlog Accounts shall accrue
interest at a floating per annum rate equal to the aggregate of the Prime Rate
plus two and one-quarter of one percentage point (2.25%), provided, however,
during a Streamline Period, the principal amount of the Revolving Line
outstanding due to Advances made in respect of Eligible Retail Backlog Accounts
shall accrue interest at a floating per annum rate equal to the aggregate of the
Prime Rate plus one and one-half of one percentage point (1.50%).  Interest on
any Credit Extension shall be payable monthly.”
 
and inserting in lieu thereof the following:


“(a)           Interest Rate; Advances.  Subject to Section 2.3(b), (a) the
principal amount of the Revolving Line outstanding due to Advances made in
respect of Eligible Accounts shall accrue interest at a floating per annum rate
equal to the aggregate of the Prime Rate

--------------------------------------------------------------------------------


 
plus two and one-quarter of one percentage point (2.25%), provided, however,
during a Streamline Period, the principal amount of the Revolving Line
outstanding due to Advances made in respect of Eligible Accounts shall accrue
interest at a floating per annum rate equal to the aggregate of the Prime Rate
plus one and one-quarter percentage points (1.25%); and (b) the principal amount
of the Revolving Line outstanding due to Advances made in respect of Eligible
Retail Backlog Accounts shall accrue interest at a floating per annum rate equal
to the aggregate of the Prime Rate plus two and three-quarters of one percentage
point (2.75%), provided, however, during a Streamline Period, the principal
amount of the Revolving Line outstanding due to Advances made in respect of
Eligible Retail Backlog Accounts shall accrue interest at a floating per annum
rate equal to the aggregate of the Prime Rate plus two percentage points
(2.00%).  Interest on any Credit Extension shall be payable monthly.”
 
 
2
The Loan Agreement shall be amended by deleting the following, appearing as
Section 2.4(d) thereof, in its entirety:



“(d)           Unused Revolving Line Facility Fee.  A fee (the “Unused Revolving
Line Facility Fee”), which fee shall be paid monthly, in arrears, on the last
Business Day of each month, in an amount equal to one-half of one percent
(0.50%) per annum of the average unused portion of the Revolving Line, as
determined by Bank.  Borrower shall not be entitled to any credit, rebate or
repayment of any Unused Revolving Line Facility Fee previously earned by Bank
pursuant to this Section notwithstanding any termination of the within
Agreement, or suspension or termination of Bank’s obligation to make loans and
advances hereunder; and”
 
and inserting in lieu thereof the following:


“(d)           Unused Revolving Line Facility Fee.  A fee (the “Unused Revolving
Line Facility Fee”), which fee shall be paid monthly, in arrears, on the last
Business Day of each month, in an amount equal to three-quarters of one percent
(0.75%) per annum of the average unused portion of the Revolving Line, as
determined by Bank.  Borrower shall not be entitled to any credit, rebate or
repayment of any Unused Revolving Line Facility Fee previously earned by Bank
pursuant to this Section notwithstanding any termination of the within
Agreement, or suspension or termination of Bank’s obligation to make loans and
advances hereunder; and”
 
 
3
The Loan Agreement shall be amended by deleting the following, appearing as
Section 6.2(a)(vi) thereof, in its entirety:



“(vi) as soon as available, and in any event within one hundred fifty (150) days
following the end of Borrower's fiscal year, annual financial statements
certified by, and with an unqualified opinion of, independent certified public
accountants acceptable to Bank.”
 
and inserting in lieu thereof the following:


“(vi) as soon as available, and in any event within ninety (90) days following
the end of Borrower's fiscal year, annual financial statements certified by, and
with an unqualified opinion of, independent certified public accountants
acceptable to Bank.”
 
 
4
The Loan Agreement shall be amended by deleting the following, appearing as
Section 6.6 thereof, in its entirety:



“6.6           Access to Collateral; Books and Records.  At reasonable times, on
one (1) Business Day’s notice (provided no notice is required if an Event of
Default has occurred and is continuing), Bank, or its agents, shall have the
right on a semi-annual basis (or more frequently if an Event of Default has
occurred and is continuing), to inspect the

--------------------------------------------------------------------------------


 
Collateral and the right to audit and copy Borrower’s Books.  The foregoing
inspections and audits shall be at Borrower’s expense, and the charge therefor
shall be $750 per person per day (or such higher amount as shall represent
Bank’s then-current standard charge for the same), plus reasonable out-of-pocket
expenses.  In the event Borrower and Bank schedule an audit more than ten (10)
days in advance, and Borrower cancels or seeks to reschedules the audit with
less than ten (10) days written notice to Bank, then (without limiting any of
Bank’s rights or remedies), Borrower shall pay Bank a fee of $1,000 plus any
out-of-pocket expenses incurred by Bank to compensate Bank for the anticipated
costs and expenses of the cancellation or rescheduling.”
 
and inserting in lieu thereof the following:


“6.6           Access to Collateral; Books and Records.  At reasonable times,
whenever there are any outstanding Credit Extensions, on one (1) Business Day’s
notice (provided no notice is required if an Event of Default has occurred and
is continuing), Bank, or its agents, shall have the right on a semi-annual basis
(or more frequently if an Event of Default has occurred and is continuing), to
inspect the Collateral and the right to audit and copy Borrower’s Books.  The
foregoing inspections and audits shall be at Borrower’s expense, and the charge
therefor shall be $850 per person per day (or such higher amount as shall
represent Bank’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses.  In the event Borrower and Bank schedule an audit more
than ten (10) days in advance, and Borrower cancels or seeks to reschedules the
audit with less than ten (10) days written notice to Bank, then (without
limiting any of Bank’s rights or remedies), Borrower shall pay Bank a fee of
$1,000 plus any out-of-pocket expenses incurred by Bank to compensate Bank for
the anticipated costs and expenses of the cancellation or
rescheduling.  Borrower acknowledges and agrees that prior to the first Credit
Extension request to be made made after the execution of the First Loan
Modification Agreement, Bank shall have completed an audit and inspection of
Borrower’s Accounts, the Collateral, and Borrower’s Books, with results
satisfactory to Bank in its sole and absolute discretion.”
 
 
5
The Loan Agreement shall be amended by deleting the following, appearing as
Section 6.9(a) thereof, in its entirety:



“(a)           Tangible Net Worth.  A Tangible Net Worth of at least Five
Hundred Thousand Dollars ($500,000.00).”
 
and inserting in lieu thereof the following:


(a)           Minimum EBITDA.  A minimum EBITDA, measured on a trailing
three-month basis ending as of the date indicated below, in an amount not less
than (no greater loss than) the amounts indicated below:
 
Trailing Three Month Period Ended
Minimum EBITDA (maximum loss)
September 30, 2009
($450,000)
October 31, 2009 through and including November 30, 2010
($350,000)
December 31, 2010 and each monthly period ending thereafter
$1.00

 
 
 
6
The Loan Agreement shall be amended by deleting the following definition
appearing in Section 12.1thereof:




--------------------------------------------------------------------------------


“12.1        Termination Prior to Maturity Date.  This Agreement may be
terminated prior to the Revolving Line Maturity Date by Borrower, effective
three (3) Business Days after written notice of termination is received by Bank
or if Bank’s obligation to fund Credit Extensions terminates pursuant to the
terms of Section 2.1.1(b).  Notwithstanding any such termination, Bank’s lien
and security interest in the Collateral shall continue until Borrower fully
satisfies its Obligations.  If such termination is at Borrower’s election or at
Bank’s election due to the occurrence and continuance of an Event of Default,
Borrower shall pay to Bank, in addition to the payment of any other expenses or
fees then-owing, a termination fee in an amount equal to Fifteen Thousand
Dollars ($15,000.00) provided that no termination fee shall be charged if the
credit facility hereunder is replaced with a new facility from another division
of Silicon Valley Bank.  Upon payment in full of the Obligations and at such
time as Bank’s obligation to make Credit Extensions has terminated, Bank shall
release its liens and security interests in the Collateral and all rights
therein shall revert to Borrower.”
 
and inserting in lieu thereof the following:


“12.1        Termination Prior to Maturity Date.  This Agreement may be
terminated prior to the Revolving Line Maturity Date by Borrower, effective
three (3) Business Days after written notice of termination is received by Bank
or if Bank’s obligation to fund Credit Extensions terminates pursuant to the
terms of Section 2.1.1(b).  Notwithstanding any such termination, Bank’s lien
and security interest in the Collateral shall continue until Borrower fully
satisfies its Obligations.  If such termination is at Borrower’s election or at
Bank’s election due to the occurrence and continuance of an Event of Default,
Borrower shall pay to Bank, in addition to the payment of any other expenses or
fees then-owing, a termination fee in an amount equal to (i) if terminated on or
before the first anniversary of the First Loan Modification Agreement, Twenty
Thousand Dollars ($20,000.00) and (ii) if terminated after the first anniversary
of the First Loan Modification Agreement but prior to the Revolving Line
Maturity Date, Ten Thousand Dollars ($10,000.00); provided that in either case
no termination fee shall be charged if the credit facility hereunder is replaced
with a new facility from another division of Silicon Valley Bank.  Upon payment
in full of the Obligations and at such time as Bank’s obligation to make Credit
Extensions has terminated, Bank shall release its liens and security interests
in the Collateral and all rights therein shall revert to Borrower.”
 
 
7
The Loan Agreement shall be amended by deleting the following definition
appearing in Section 13.1thereof:



““Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.
 
“Revolving Maturity Date” is September 7, 2009.
 
“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
and its Subsidiaries minus (a) any amounts attributable to (i) goodwill, (ii)
intangible items including unamortized debt discount and expense, patents, trade
and service marks and names, copyrights and research and development expenses
except prepaid expenses, (iii) notes, accounts receivable and other obligations
owing to Borrower from its officers or other Affiliates, and (iv) reserves not
already deducted from assets, minus (b) Total Liabilities plus (c) Subordinated
Debt.”
 
and inserting in lieu thereof the following:


““EBITDA” is (a) Net Income, plus (b) Interest Expense, plus (c) to the extent
deducted in the calculation of Net Income, depreciation expense and amortization
expense, plus (d) income tax expense plus (f) non-cash stock-based compensation
expense.

--------------------------------------------------------------------------------


 
“First Loan Modification Agreement” is that certain First Loan Modification
Agreement by and between Borrower and Bank, dated as of September 30, 2009.
 
“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries, if
any, including, without limitation or duplication, all commissions, discounts,
or related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).
 
“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries, if any,  for any period as at any date of determination, the net
profit (or loss), after provision for taxes, of Borrower and its Subsidiaries
for such period taken as a single accounting period.
 
“Prime Rate” is the greater of (i) four percent (4.00%) per annum and (ii)
Bank’s most recently announced “prime rate,” even if it is not Bank’s lowest
rate.
 
“Revolving Maturity Date” is March 7, 2011.”
 
 
8
The Compliance Certificate appearing as Exhibit B to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Exhibit A hereto.



4.           FEES.  Borrower shall pay to Bank a modification fee equal to
Twenty Six Thousand Dollars ($26,000), which fee shall be due on the date hereof
and shall be deemed fully earned as of the date hereof.  Borrower shall also
reimburse Bank for all legal fees and expenses incurred in connection with this
amendment to the Existing Loan Documents.


5.           RATIFICATION OF NEGATIVE PLEDGE.  Borrower hereby ratifies,
confirms and reaffirms, all and singular, the terms and conditions of a certain
negative pledge arrangement with respect to Borrower’s intellectual property,
between Borrower and Bank, and Borrower acknowledges, confirms and agrees that
said negative pledge arrangement remains in full force and effect.


6.           ADDITIONAL COVENANTS: RATIFICATION OF PERFECTION
CERTIFICATE.  Borrower shall not, without providing the Bank with thirty (30)
days prior written notice: (i) relocate its principal executive office or add
any new offices or business locations or keep any Collateral in any additional
locations, or (ii) change its jurisdiction of organization, or (iii) change its
organizational structure or type, (iv) change its legal name, or (v) change any
organizational number (if any) assigned by its jurisdiction of organization.  In
addition, the Borrower hereby certifies that no Collateral is in the possession
of any third party bailee (such as at a warehouse).  In the event that Borrower,
after the date hereof, intends to store or otherwise deliver the Collateral to
such a bailee, then Borrower shall first receive, the prior written consent of
Bank and such bailee must acknowledge in writing that the bailee is holding such
Collateral for the benefit of Bank.  Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and disclosures contained in a certain
Perfection Certificate dated as of September 8, 2008 (as updated, amended,
amended and restated, supplemented and/or modified as of the date hereof), and
acknowledges, confirms and agrees the disclosures and information above Borrower
provided to Bank in the Perfection Certificate (as updated, amended, amended and
restated, supplemented and/or modified as of the date hereof) has not changed.


7.           AUTHORIZATION TO FILE.  Borrower hereby authorizes Bank to file UCC
financing statements without notice to Borrower, with all appropriate
jurisdictions, as Bank deems appropriate, in order to further perfect or protect
Bank’s interest in the Collateral, including a notice that any disposition of
the Collateral, by either the Borrower or any other Person, shall be deemed to
violate the rights of the Bank under the Code.

--------------------------------------------------------------------------------




8.           CONSISTENT CHANGES.  The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.


9.           RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of all security or other
collateral granted to the Bank, and confirms that the indebtedness secured
thereby includes, without limitation, the Obligations.


10.         NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees
that Borrower has no offsets, defenses, claims, or counterclaims against Bank
with respect to the Obligations, or otherwise, and that if Borrower now has, or
ever did have, any offsets, defenses, claims, or counterclaims against Bank,
whether known or unknown, at law or in equity, all of them are hereby expressly
WAIVED and Borrower hereby RELEASES Bank from any liability thereunder.


11.         CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect.  Bank’s agreement to modifications to the existing Obligations
pursuant to this Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations.  Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations.  It
is the intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker will be released by virtue of this Loan Modification
Agreement.


12.         RIGHT OF SET-OFF.  In consideration of Bank’s agreement to enter
into this Loan Modification Agreement, Borrower hereby reaffirms and hereby
grants to Bank, a lien, security interest and right of set off as security for
all Obligations to Bank, whether now existing or hereafter arising upon and
against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank  (including a Bank subsidiary) or in transit to
any of them.  At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan.  ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.


13.         CONFIDENTIALITY.  Bank may use confidential information for the
development of databases, reporting purposes, and market analysis, so long as
such confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly permitted by Borrower.  The provisions of the
immediately preceding sentence shall survive the termination of the Loan
Agreement.


14.         JURISDICTION/VENUE.  Borrower accepts for itself and in connection
with its properties, unconditionally, the exclusive jurisdiction of any state or
federal court of competent jurisdiction in the Commonwealth of Massachusetts in
any action, suit, or proceeding of any kind against it which arises out of or by
reason of this Loan Modification Agreement; provided, however, that if for any
reason Bank cannot avail itself of the courts of the Commonwealth of
Massachusetts, then venue shall lie in Santa Clara County,
California.  NOTWITHSTANDING THE FOREGOING,  THE BANK SHALL HAVE THE RIGHT TO
BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION WHICH THE BANK DEEMS NECESSARY OR APPROPRIATE
IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE THE BANK’S RIGHTS
AGAINST THE BORROWER OR ITS PROPERTY.


15.         COUNTERSIGNATURE.  This First Loan Modification Agreement shall
become effective only when it shall have been executed by Borrower and Bank.


[The remainder of this page is intentionally left blank]

--------------------------------------------------------------------------------


This First Loan Modification Agreement is executed as a sealed instrument under
the laws of the Commonwealth of Massachusetts as of the date first written
above.
 


 
BORROWER:
 
WORLD ENERGY SOLUTIONS, INC.
 
By     /s/ James Parslow                 
                                                                           
 
Name: James Parslow                     
                                                                           
 
Title:  Chief Financial Officer        
                                                                           
 


 
WORLD ENERGY SECURITIES CORP.
 
By     /s/ James Parslow                 
                                                                           
 
Name: James Parslow                        
                                                                          
 
Title:  Treasurer                                 
                                                                          
 


 
BANK:
 
SILICON VALLEY BANK
 
By      /s/ Chris Leary                     
                                                                           
 
Name:  Chris Leary                         
                                                      
 
Title: VP                                            
                                                     
 
 

 

--------------------------------------------------------------------------------


Exhibit A
 
EXHIBIT B
COMPLIANCE CERTIFICATE


 

TO:  SILICON VALLEY BANK     
Date: _______ 
FROM: WORLD ENERGY SOLUTIONS, INC.          AND WORLD ENERGY SECURITIES CORP.   
   



The undersigned authorized officers of World Energy Solutions, Inc., and World
Energy Securities Corp. (individually and collectively, jointly and severally,
“Borrower”), solely in their capacities as officers of their respective
entities, certify that under the terms and conditions of the Loan and Security
Agreement between Borrower and Bank (the “Agreement”), (1) Borrower is in
complete compliance for the period ending _______________ with all required
covenants except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank.  Attached are
the required documents supporting the certification.  The undersigned solely in
their capacities as officers of their respective entities, certify that these
are prepared in accordance with GAAP consistently applied from one period to the
next except as explained in an accompanying letter or footnotes.  The
undersigned solely in their capacities as officers of their respective entities,
acknowledge that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
     
Monthly financial statements with
Compliance Certificate
Monthly within 30 days
Yes       No
Annual financial statement (CPA Audited) + CC
FYE within 90 days
Yes       No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes       No
A/R & A/P Agings, Deferred Revenue report, and
schedule of expected collections
Monthly within 20 days
Yes       No
Borrowing Base Certificate
Monthly within 20 Days
 during Streamline Period
Yes       No
Transaction Report
Weekly when not Streamline Period
and upon each request for a Credit Extension
Yes       No
Board-approved projections
Within 30 days of approval
Yes       No

 
 
Financial Covenant
Required
Actual
Complies
       
Maintain, to be tested monthly, on a trailing three-month basis:
     
Minimum EBITDA (maximum loss)
*
$________
Yes   No



*See Section 6.9(a) of the Loan Agreement

--------------------------------------------------------------------------------



The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.


The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
WORLD ENERGY SOLUTIONS, INC.
 
By: ___________________________                                                      
Name: _________________________
Title:  _________________________
 
WORLD ENERGY SECURITIES CORP.
 
By: ___________________________
Name: _________________________
Title: __________________________
 
BANK USE ONLY
 
Received by: ____________________________
authorized signer
Date: __________________________________
 
Verified: ________________________________
authorized signer
Date:  __________________________________
 
Compliance Status:               Yes     No



 

--------------------------------------------------------------------------------


 

 
Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


Dated: ____________________


I.           Minimum EBITDA (Section 6.9(a))


Required:  A minimum EBITDA, measured on a trailing three-month basis ending as
of the date indicated below, in an amount not less than (no greater loss than)
the amounts indicated below:
 
Trailing Three month Period Ended
Minimum EBITDA (maximum loss)
September 30, 2009
($450,000)
October 31, 2009 through and including November 30, 2010
($350,000)
December 31, 2010 and each monthly period ending thereafter
$1.00



 


Actual: All amounts measured on a trailing three month basis, ending as of the
date of measurement.


A.
 
Net Income
$ ______
B.
 
Interest Expense
$ ______
C.
 
To the extent deducted in the calculation of Net Income, depreciation expense
and amortization expense
$ ______
D.
 
Income tax expense
$ ______
E.
 
Non-cash stock-based compensation expense
$ ______
F.
 
EBITDA (line A plus line B plus line C plus line D plus line E)
$ ______



Is line F in an amount not less than (no greater loss than) $[
___________________________________ ]?


______  No, not in
compliance                                                                                     ______ 
Yes, in compliance


 

--------------------------------------------------------------------------------



